Citation Nr: 1340579	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left eye corneal scar and irregular pupil, status post subretinal hemorrhage.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to February 2010, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, granted service connection for left eye corneal scar and irregular pupil, status post subretinal hemorrhage, and assigned a noncompensable disability rating, effective February 6, 2010.  

The Veteran testified at a Board hearing in June 2011.  A transcript of that hearing is of record.

The issue of entitlement to service connection for headaches, to include as secondary to a service-connected left eye disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2011 hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case in order to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

During his June 2011 Board hearing, the Veteran asserted that his service-connected left eye disability had increased in severity since it was last evaluated during his February 2010 VA examination.  He described more blurriness and increased sensitivity to light.  

When there is evidence that a claimant's service-connected disability may have increased in severity since a prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the Veteran indicated during his June 2011 hearing that he intended to begin seeking VA treatment for his service-connected left eye disability.  Currently, no VA treatment records have been associated with the claims file.  Accordingly, on remand, any available VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any available treatment records pertaining to VA treatment rendered for the Veteran's service-connected left eye disability.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2.  Thereafter, schedule the Veteran for a VA ophthalmologic examination to assess the current severity of his service-connected left eye corneal scar and irregular pupil, status post subretinal hemorrhage.  The claims file should be reviewed in association with the examination.  

All necessary studies and tests, including visual field and visual acuity testing, should be conducted.  In conducting visual field testing, the Goldmann perimeter chart must be used.  The examiner should comment on the severity of the Veteran's service-connected left eye disability.  The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should identify all manifestations (i.e., photophobia, pain, glare sensitivity) associated with the disability.

The examiner should additionally comment on whether the service-connected left eye disability causes incapacitating episodes.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should address all evidence, including evidence found in recent service treatment records, regarding the severity of the Veteran's left eye disability throughout the appellate period.

3.  Then, readjudicate the Veteran's increased rating claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

